DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/441,259, filed on 2/24/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2016/0377839 A1).
In regard to claim 15, Chen et al discloses an optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, and a seventh lens element arranged in sequence from an object side to an image side along an optical axis, each of the first lens element to the seventh lens element comprising an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through (page 1, section [0021] – page 2, section [0022], Figure 1, OL1”), wherein the object-side surface of the third lens element has a convex portion in a vicinity of a periphery of the third lens element (Figure 1, “S5”); the object-side surface of the fourth lens element has a convex portion in a vicinity of the optical axis (Figure 1, “S7”); the image-side surface of the fourth lens element has a convex portion in a vicinity of a periphery of the fourth lens element (Figure 1, “S8”); the image-side surface of the fifth lens element has a concave portion in a vicinity of the optical axis (Figure 1, “S10”); wherein lens elements of the optical imaging lens are only the seven lens elements described above (Figure 1, “L1, L2, L3, L4, L5, L6, L7”), and the optical imaging lens satisfies: EFL/(T1+T4+G56)≤3.51 → 2.7/(0.449+0.851+0.122) = 1.9 (page 4, TABLE I & page 7, TABLE VII).
Regarding claim 17, Chen et al discloses wherein the optical imaging lens satisfies: TL/(T4+G56)≤8.00 → 7.095/(0.851+0.122) = 7.29 (page 4, TABLE I).
Regarding claim 19, Chen et al discloses wherein the optical imaging lens satisfies: (T5+T6+G67)/T4≤3.17 → (0.372+1.333+1.499)/0.851 = 2.59 (page 4, TABLE I).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-7: an optical imaging lens as claimed, specifically wherein the object-side surface of the third lens element has a convex portion in a vicinity of a periphery of the third lens element; the object-side surface of the fourth lens element has a convex portion in a vicinity of the optical axis; the object-side surface of the fifth lens element has a convex portion in a vicinity of the optical axis; the image-side surface of the fifth lens element has a convex portion in a vicinity of a periphery of the fifth lens element; and the seventh lens element has negative refracting power; wherein lens elements of the optical imaging lens are only the seven lens elements described above.
The prior art fails to teach a combination of all the claimed features as presented in claims 8-14: an optical imaging lens as claimed, specifically wherein the image-side surface of the second lens element has a concave portion in a vicinity of a periphery of the second lens element; the object-side surface of the third lens element has a convex portion in a vicinity of the optical axis; the object-side surface of the fourth lens element has a convex portion in a vicinity of the optical axis; the object-side surface of the fifth lens element has a convex portion in a vicinity of the optical axis; and the image-side surface of the fifth lens element has a concave portion in a vicinity of the optical axis; wherein lens elements of the optical imaging lens are only the seven lens elements described above.
Claims 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 16: an optical imaging lens as claimed, specifically wherein the optical imaging lens satisfies: AAG/(G34+G45)≤2.71.
The prior art fails to teach a combination of all the claimed features as presented in claim 18: an optical imaging lens as claimed, specifically wherein the optical imaging lens satisfies: (T2+G23+T3)/G56≤3.20.
The prior art fails to teach a combination of all the claimed features as presented in claim 20: an optical imaging lens as claimed, specifically wherein the optical imaging lens satisfies: V2≤35.00.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 16, 2022